COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-04-266-CV

APPELLANTS

DOMINIC A. DECRESCENTIS, JR. 

AND CYNTHIA E. DECRESCENTIS





V.





METRO BASEMENTS AND WATERPROOFING  	APPELLEE



----------

FROM THE 16TH 
DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On October 29, 2004, we notified appellants that their brief had not been filed as required by rule 
38.6(a).  
See
 T
EX.
 R. A
PP.
 P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellants or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellants' brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 42.3(b).

Appellants shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED: December 2, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.